Title: To Thomas Jefferson from John Coffin Jones, 1 May 1790
From: Jones, John Coffin
To: Jefferson, Thomas



Sir
Boston May 1st. 1790

The Joy express’d by the good People of this Country, upon your return to it, flowing from a grateful sense of the signal benefits they have received from your former services; and from their well founded expectations of your future Patriotic exertions. I experienc’d an augmentation of from my personal obligations, for your very polite attention to Mrs. Jones and myself in France; of which therefore I presume to request your acceptance of this acknowledgement, with my congratulations upon an event, that I am persuaded must afford happiness to you, because it is productive of it to your friends and country.
From your intimate knowledge of the affairs of England and France; and of their relation to this Country, with respect to commercial objects, I take the liberty to submit to you the following observations relative to the state of the Fisheries of this Country.
The Whalefishery has ever been the most important branch of bussiness to this State, by furnishing its’ most valuable Staple export, creating a great consumption of the Produce of the Country; and thereby giving employment to a vast number of husbandmen and mechanics, whilst it proved a most extensive nursery of expert and hardy seamen. Fully aware of these advantages, and from a desire to transfer them from the United States to themselves, GBritain hath made it the great object of her policy to accomplish it; and in order thereto, She has not only subjected, the Whalebone and Oil taken by this Country, to very high Duties at her markets; restricting the transportation of them to British Bottoms; but has given large bounties to her own vessels employd in this Fishery, and used every method to entice the American Whalemen, without whose aid they could not succeed, into their service. In consequence of these measures, the Whalefishery declin’d here very much and would have entirely failed, had it not at that time been prevented by the introduction of Oil and Whalebone into France; But even this prospect, important and flattering as it was, under those unfortunate circumstances, has been since nearly destroy’d by the treacherous and insidious measures of the People of the Society of Quakers inhabitants of the Island of Nantucket, the place from whence the Whalefishery was principally carried on. Some of the most influential of those Characters, finding their wishes and secret machinations for a subjugation of this country to GBritian ineffectual, the close of the War, went to the Court of  London with propositions for transporting the Whalemen of Nantucket to some of the British Territories, for the purpose of transfering this bussiness to that Country. But at that period the British Cabinet, being employ’d upon objects of the greatest magnitude, could not find leisure, immediately to attend to their representations. Not to lose time therefore, nor a sight of their own particular interest, these shrew’d people, knowing the strong predeliction France then had for the People of this Country and the jealousy with which they view’d GBritian as a rival, took the resolution of making an application at Versails for the same purpose, representing, without doubt, (altho most falsely) their desire to give France a preference. Unfortunately for this Country, the particular circumstances of the moment were propitious to their views, for France concluded a hasty treaty with them stipulating great Bounties for all the vessels they should employ from the Ports of France in the Whalefishery with particular privileges for the men engagd in the bussiness. In consequence of these advantag[es] they have been able to transport a great number of Whalemen from this Country to France, and are rapidly increasing the Whalefishery there, whereby the United States are not only depriv’d of those valuable citizens and their services; but must go to the only markets remaining for the little Oil and Bone taken by their vessels, upon very disadvantageous terms. This Evil has become so extensive and alarming that the Legislature of this State finding their authority incompetent to providing a remedy, have applied to the General Government for their interposition to that End. Several Ships are at this time building in this State, to be man’d by American Whalemen and owned in France, where they are destin’d; and they have been preceeded by many others, in the same way. Would not an Act upon the Principles of the British Statute which has been found very effectual to prevent attempts to seduce their manufacturers, apply in this instance? I have troubled you with this representation, not only from a hope of engaging your attention to an object so important to this country; but from an expectation, that if you view it, as I do, as prejudicial to the true Interest of France, a just statement of it may have the benefit of your influence there. And indeed when it is consider’d, that France, wholly supports this bussiness by an enormous expence, that She is subjected to great frauds, which the ingenuity of those people who conduct it, enables them to practice successfully; and without which they could not find it so profitable to themselves, that the Americans will not continue with them longer than they are supported by the liberality they  experience; and that America could furnish those articles much cheaper than they can be obtain’d in any other way, it must evidently, be for their Interest to discontinue a competition with America in this Branch the further prosecution of which can only serve to enrich their American Agents in France, at the expence of that Country and to the injury of this.
The impolicy of the French in Supporting their Codfishery by very great bounties; and by imposing high duties upon the American Fish brought to their markets, appears no less obvious, whilst they consume such great quantities of American Fish in their West India Colonies, and pay for them wholly in their Produce; but this circumstance together with the Bounties given by the British, to support their Cod Fishery, has caus’d that bussiness to decline here very much; and if some measures are not taken by Congress for its encouragement and aid must soon annililate it.
Having claim’d your patience thus far, permit me also, as I presume it will be your province to nominate the American Consuls and Agents for Forreign Ports, to recommend to your notice Mr. John Larreguy to serve in that capacity at Marseilles, where he is a resident and possesses extensive property and influence. Being inform’d that there is not an American there, ‘tis probable he will have no competitor; but if he should, I subjoin the following particulars of his characters, as they will have due weight with you in his favor. Mr. Larreguy is a native of Bayonne and of very respectable family connections there. After receiving a liberal Education, in France, and passing a few Years in Spain to acquire a knowledge of the language and Customs of that Country, he settled in England and transacted bussiness in the mercantile line with great reputation during many years, until the commencement of the late revoluti[on] in America, induc’d him to visit a Country in whose fate, his love of liberty very much interested him. He accordingly arrivd at this place in the year 1777 with a very valuable property and during his residence here, which continued until just before the War terminated, he prosecuted bussiness as a merchant to a far greater amount, not only than any other foreign House, but probably, than all the other foreign residents in this state with in the same period. His zeal for this Country caus’d him at all times to receive in payment the paper curre[ncy] and to give full credit by his example, and in consequ[ence] thereof, at his departure, he left in my hands loans of Certificates to the amount of 110,000 Dollars, besides having deposited with the Consul of France, paper money to a very large amount. Great sacrifices were  occassion’d by these negotiations. Such also has been his affection for this Country that he took the earliest opportunity after leaving it, to renew his connection with it, in the commercial way by sending a Ship with a valuable Cargo, one article being 20,000 Mexican Dollars, to be invested in the produce of this Country, the result whereof, altho’ very unfortunate to him, did not prevent him from continuing the like adventures. This attachment, likewise induced him to Solicit, and he accordingly obtain’d an act of naturalization in his favor.
Actuated by the same principles and viewing the United States, as his Country by adoption, his desire to promote their Interest continues to exist in full force, and he very justly conceives that his present circumstances may enable him to be instrumental to this end.
Marseilles, you will know is one of the most Capital Cities for commerce on the Mediterranean and the Port of resort for all the maritime Nations navigating that Sea, as well of the Algerine and other Barbary Corsairs as of the Christian Powers; from his extensive commercial connections, and his knowledge of most of the European Languages, he therefore flatters himself that he may be able to contribute to the relief of the unfortunate Americans who may be held in captivity by the former, and in transmitting to Congress such information on that and other subjects, as his local and other circumstances, may furnish him with. Under these impressions Mr. Larreguy is desirous of this appointment, and satisfied with the honor of it, he asks no pecuniary reward. From long habits of intimacy with him, confirm’d by having visited him when I was lately in France, I not only think it my duty to give this testimony of his merit; but to offer my guarantee, if requird, to respond in any amount, for his faithfully discharging any trust committed to him. I am Sir most respectfully Your most obedient Sert.,

John Coffin Jones

